Citation Nr: 0501108	
Decision Date: 01/13/05    Archive Date: 01/19/05

DOCKET NO.  03-27 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.

ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel









INTRODUCTION

The veteran had recognized Guerilla service from February 
1943 to May 1945 and Regular Philippine Army service from May 
1945 to June 1946.  He died in July 1981.  The appellant is 
his surviving spouse.

This matter comes before the Board of Veterans Appeals  
(Board) on appeal from a December 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.


FINDINGS OF FACT

1.  The veteran died in July 1981; his death certificate 
lists the cause of death as cardio-respiratory arrest due to 
hepatoma.  

2.  The disorders listed on the veteran's death certificate 
as causing his death were not manifested during the veteran's 
period of active duty service or for many years thereafter, 
nor were these disorders otherwise related to such service or 
any service-connected disability.


CONCLUSION OF LAW

The veteran's death was not caused by, or substantially or 
materially contributed to by, a disability incurred in or 
aggravated by his active duty service.  38 U.S.C.A. § 1110, 
1310, 5107 (West 2002); 38 C.F.R. § 3.312 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); see also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003).  Under the VCAA, VA has 
a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim, and of 
what part of that evidence is to be provided by the claimant 
and what part VA will attempt to obtain for the claimant.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
In this case, VA satisfied these duties to the appellant in 
VCAA letters issued in April 2002 and September 2003.  The 
April 2002 letter predates the December 2002 initial denial 
of benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The RO advised the appellant generally to submit any 
and all information or evidence relative to her claim.

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  
In this case, on file are the veteran's service records 
(consisting of his Affidavit for Philippine Army Personnel), 
post-service medical records, and a copy of the Certificate 
of Death.  

Under VCAA, the duty to assist also includes obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  An opinion is necessary if the record:  (a) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (b) establishes that the veteran suffered an 
event, injury or disease in service; and (c) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability.  See 38 C.F.R. 
§ 3.159(c)(4) (2003).  The requirements set forth in 
paragraph (c) could be satisfied by competent evidence 
showing post-service treatment for a condition or other 
possible association with military service.

In this case, the Board finds that a VA medical opinion is 
not necessary.  As set out in more detail below the record 
fails to establish that the veteran suffered "an event, 
injury or disease in service" as it relates to the cause of 
his death.  

Thus, the Board finds that it is unnecessary to ask a medical 
expert to review the record because any medical opinion could 
not provide competent evidence of the incurrence of any 
disability in service as it relates to his death.  Under 
these circumstances, any opinion on whether a disability is 
linked to service would obviously be speculative.  Moreover, 
the Board observes that the record currently contains 
absolutely no indication that the conditions which caused or 
contributed to the veteran's death were related to his active 
service.  Based on the foregoing, the Board finds that a VA 
medical opinion is not necessary to make a decision on the 
appellant's claim of service connection for the cause of the 
veteran's death.

For all the foregoing reasons, the Board concludes that VA's 
duties to the appellant have been fulfilled.

Analysis

The appellant is claiming entitlement to service connection 
for the cause of the veteran's death.  38 U.S.C.A. § 1310.  
The cause of a veteran's death will be considered to be due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  This 
question will be resolved by the use of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports.  38 C.F.R. § 3.312(a).  For a service-connected 
disability to be considered the principal or primary cause of 
death, it must singly, or with some other condition, be the 
immediate or underlying cause, or be etiologically related 
thereto.  38 C.F.R. § 3.312(b).  In determining whether a 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).

In the present case, the death certificate lists the cause of 
death as cardio-respiratory arrest due to hepatoma.  The 
death certificate does not show that an autopsy was 
performed, and the appellant has not reported an autopsy.  

At the time of the veteran's death, he was not service 
connected for any disability.

On Affidavit for Philippine Army Personnel, which the veteran 
completed in June 1945 and March 1947, he indicated that he 
did not receive any wounds or incur any illness from December 
1941 to his date of return to military control.

A December 2002 statement from Pasay City General Hospital 
reflects that the veteran was admitted in July 1981 and died 
due to cardio-respiratory arrest secondary to hepatoma during 
this hospitalization.  It is further noted that records of 
this period of hospitalization have been destroyed and are 
not available for review.  No medical evidence prior to this 
period of treatment have been received and no such evidence 
has been identified by the appellant.  Moreover, in a 
September 2003 statement and in connection with an October 
2003 Informal Conference Report, the appellant stated that 
she had no additional evidence to submit.

A statement from the appellant, received in January 2003, 
includes her contention that the veteran suffered from 
chronic hepatoma in service and during his lifetime.  
Additionally, an October 2003 statement from the appellant 
reflects her contention that the veteran was treated for 
epigastric/stomach pain after he was discharged from service.  
She further stated that this condition was the result of lack 
of food during the war.  

Applicable law provides that service connection will be 
granted for disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or 
disease occurred in service alone is not enough; there must 
be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Additionally, for veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic diseases, including heart disease, are 
presumed to have been incurred in service, although not 
otherwise established as such, if manifested to a degree of 
ten percent or more within one year of the date of separation 
from service.  38 U.S.C.A. § 1112(a)(1); 38 C.F.R. 
§ 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. 
§ 3.309(a).  

Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).

A review of the record reveals that there is no evidence of 
the death-causing disorders listed on the veteran's death 
certificate during service or for 35 years thereafter.  Upon 
consideration of the foregoing, the Board must conclude that 
the preponderance of the evidence is against a finding that 
the disorders listed on the veteran's death certificate as 
causing his death were manifested during service, within one 
year of his discharge from service, or that these disorders 
were otherwise related to his military service.  There is no 
competent (i.e. medical) evidence linking the causes of the 
veteran's death to his military service.  Additionally, there 
is no clinical demonstration that any disease or disability 
etiologically related to service contributed to or hastened 
the veteran's death.  

As such, the only evidence suggesting a relationship between 
the cause of the veteran's death and his period of service is 
that proffered by the appellant.  Significantly, however, the 
appellant is not competent to provide a medical diagnosis or 
evidence that requires medical knowledge.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (holding that lay persons 
are not competent to offer medical opinions).  In light of 
these circumstances, the Board must conclude that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for the cause of the 
veteran's death.  The benefit sought on appeal is therefore 
denied.


ORDER

Service connection for the cause of the veteran's death is 
denied.



_______________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


